IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Office of Administration and             :
Pennsylvania State Police,               :
                         Petitioners     :
                                         :
            v.                           :   No. 925 C.D. 2015
                                         :   Argued: December 10, 2015
State Employees’ Retirement Board,       :
                        Respondent       :



BEFORE: HONORABLE DAN PELLEGRINI, President Judge
        HONORABLE MARY HANNAH LEAVITT, Judge
        HONORABLE P. KEVIN BROBSON, Judge


OPINION BY JUDGE BROBSON                             FILED: December 29, 2015

            The Office of Administration (OA) and Pennsylvania State Police
(PSP) (collectively, Petitioners), petition this Court for review of an order of the
State Employees’ Retirement Board (the Board). The Board’s order granted the
request of Bruce Edwards, Joseph Sarkis, and Joseph Kovel (collectively,
Claimants) and the Pennsylvania State Troopers Association (PSTA) that the State
Employee Retirement System (SERS) accept and include as retirement-covered
compensation the additional monies paid to Claimants while on union officer
leave. For the reasons discussed below, we affirm.
            The underlying facts of this case are not in dispute. At all relevant
and material times Claimants were PSP officers and members of the PSTA. The
Commonwealth and the PSTA were parties to a collective bargaining agreement
(CBA), which expired on June 30, 2008. During negotiations for a successor
CBA, the Commonwealth and PSTA reached an impasse regarding, among other
things, union officer leave. An Act 1111 interest arbitration panel was convened
and entered an Award on December 24, 2008 (December Award), which
contained, in pertinent part, the following union officer leave provision:
                Upon written request by PSTA, Union officers shall be
                released from duty.
                Union officers released from duty pursuant to State law
                shall be paid by the Commonwealth at the amount
                designated by PSTA Board of Directors, not to exceed
                the rate of the highest ranking member of the bargaining
                unit with appropriate longevity.[2] Any amount paid by
                the Commonwealth, including the cost of all benefits,
                shall be reimbursed by the PSTA to the Commonwealth,
                in accordance with law.
(Reproduced Record (R.R.) 193-94a.)
                OA and PSP appealed the December Award to the Commonwealth
Court, arguing that the union officer leave provision violated Section 5302(b)(2) of
the State Employees’ Retirement Code (SERC).3                    The Commonwealth Court


       1
        Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-.10, also referred to as the
Policemen and Firemen Collective Bargaining Act.
       2
         The higher rate of pay paid to union officers on full-time union officer leave is referred
to as the “union rate of pay.” The difference between Claimants’ union rate of pay and
Claimants’ normal rate of pay is referred to as the “union stipend.”
       3
           71 Pa. C.S. § 5302(b)(2). Section 5302(b)(2) of SERC provides, in pertinent part:
       (b) Creditable leaves of absence.--
       (2) An active member on paid leave granted by an employer for purposes of
       serving as an elected full-time officer for a Statewide employee organization
       which is a collective bargaining representative under the act of June 24, 1968
       (P.L. 237, No. 111), referred to as the Policemen and Firemen Collective
       Bargaining Act . . . : Provided, That for elected full-time officers such leave shall
       not be for more than three consecutive terms of the same office . . . ; that the
       employer shall fully compensate the member, including, but not limited to, salary,
       wages, pension and retirement contributions and benefits, other benefits and
(Footnote continued on next page…)

                                                 2
agreed,       concluding   that   the   union   officer   leave    provision     violated
Section 5302(b)(2) of SERC, because it required the Commonwealth to pay
officers on union leave more than they would receive if they were not on union
leave. Commonwealth v. Pa. State Troopers Ass’n, 979 A.2d 442 (Pa. Cmwlth.
2009) (PSTA I). The Supreme Court, however, disagreed and concluded that
Section 5302(b)(2) “does not purport to address the pre-retirement concern of the
level or amount of employee salaries” and, therefore, the December Award did not
violate SERC. Commonwealth v. Pa. State Troopers Ass’n, 23 A.3d 966, 973 (Pa.
2011) (PSTA II) (plurality opinion). The Supreme Court concluded that because
the December Award did not violate SERC it was well within the authority of the
Act 111 arbitration panel and, as such, beyond any court’s scope of review.
Id. at 977.
                Following the Supreme Court’s decision, OA and PSP complied with
the December Award and paid Claimants at the union rate of pay. Claimant
Edwards, on full-time union officer leave from January 2007 through
January 2012, was paid at the rate of a major even though he held only the rank of
sergeant; Claimant Sarkis, on full-time union officer leave from October 2009 to
January 2012, was paid at the rate of a captain even though he only held the rank
of corporal; and in January 2012, when Claimant Kovel was elected president of
the PSTA and began full-time union officer leave, he was paid at the rate of a
sergeant, even though he only held the rank of corporal. The union stipends

(continued…)

      seniority, as if he were in full-time active service; and that the Statewide
      employee organization shall fully reimburse the employer for all expenses and
      costs of such paid leave . . . .



                                           3
increased Claimants’ pay substantially—Claimant Edwards was paid an extra
$29,052.88 in 2011, Claimant Sarkis was paid an extra $25,667.12 in 2011, and
Claimant Kovel was paid an extra $6,838.08 in 2012.                    Although the
Commonwealth paid Claimants at the union rate of pay, it did not report the union
stipend as retirement-covered compensation or deduct pension contributions based
on the higher amounts. Instead, the Commonwealth reported only Claimants’
regular rate of pay as retirement-covered compensation and deducted pension
contributions accordingly.     Including the union stipends as retirement-covered
compensation would significantly increase Claimants’ retirement benefits.
               In July 2011, the PSTA asked that the arbitration panel be reconvened
to deal with issues arising from the implementation of the union leave provision of
the December Award. The PSTA sought a declaration from the panel that the
union stipends were retirement-covered compensation and that pension
contributions should be withheld accordingly. The panel issued an Implementation
Order in September 2011. The Implementation Order, in pertinent part, directed
that the Commonwealth
               [d]educt and continue to deduct from . . . all . . . wages
               paid while on union leave all appropriate contributions,
               including mandatory employee pension contributions
               from all sums paid to the affected members pursuant to
               [the union officer leave provision], effective retroactive
               to pay date January 7, 2011 . . . .
(R.R. 367a.)




                                           4
              After exhausting all appeals of the Implementation Order,4 the PSP
and OA requested a decision from SERS regarding: (a) how OA and PSP should
report the union officer leaves of Claimants Edwards and Sarkis; (b) how much
compensation should be reported under SERC; and (c) what contributions should
be made to SERS for Claimants Edwards and Sarkis. On December 23, 2011,
SERS issued a decision which provides, in pertinent part:
              [T]he compensation that the affected officers would have
              received in their positions as a State Police officer had
              they not been on union officer leave should be reported
              to SERS. Employer and member contributions should be
              made to SERS only on the compensation that the affected
              officers would have received as State Police officers had
              they not been on union officer leave.
(R.R. 399a.) By letters dated April 4, 2012, and June 27, 2012, SERS issued
determinations reaching the same conclusion for Claimant Kovel.
              On May 16, 2012, the PSTA and Claimants Edwards and Sarkis filed
appeals of SERS’ determination with the Board. On July 23, 2012, the PSTA and
Claimant Kovel likewise filed an appeal with the Board. OA and PSP filed a
petition to intervene, which the Board granted. The Board appointed a Hearing
Officer, who subsequently consolidated the three appeals. At the August 20, 2013
hearing, the parties presented a Joint Stipulation of Facts, containing 151 stipulated
facts, 38 jointly-submitted exhibits, and five exhibits offered by SERS. The joint
stipulations and exhibits were admitted to the record and comprised the entirety of
the evidentiary record. No witness testimony was offered.

       4
          This Court dismissed OA’s appeal of the Implementation Order as untimely, and the
petition for leave to appeal to the Supreme Court was denied. Office of Admin. v. Pa. State
Troopers Ass’n, No. 2019 C.D. 2011 (Pa. Cmwlth., filed Dec. 14, 2011), appeal denied, 56 A.3d
398 (Pa. 2012).



                                             5
               The Hearing Officer issued an Opinion and Recommendation
containing 146 Findings of Fact, nine Conclusions of Law, and a Discussion
section, in which the Hearing Officer concluded that the union officer stipends
were not retirement-covered compensation. The Hearing Officer, relying heavily
on Kirsch v. Public School Employees’ Retirement Board, 985 A.2d 671 (Pa.
2009), concluded that only the salaries the Claimants would have earned “as if
[they] were in full-time active service” were retirement-covered compensation.
(R.R. 638a.) The Hearing Officer rejected Claimants’ argument that the different
definitions of “compensation” contained in SERC and the Public School
Employees Retirement Code (PSERC)5 made Kirsch inapplicable, explaining that
the definition of compensation was not controlling.
               The Hearing Officer also examined the legislative history of
Section 5203(b)(2) of SERC, noting that PSP officers on full time union leave
were only able to receive retirement credit after Section 5203(b)(2) was amended
in 2006 to include Act 111 bargaining units. The Hearing Officer further noted
that when the 2006 amendment was proposed in Senate Bill 1285 it originally read,
in pertinent part:
               An active member on paid leave granted by an employer
               for purposes of serving as an appointed or elected
               full-time official or officer at his union rate of
               compensation or as an elected full-time officer for a
               statewide employee organization. . . . Provided, . . . that
               the employer shall fully compensate the member,
               including, but not limited to, salary, wages, pension and
               retirement contributions and benefits, other benefits and
               seniority, as if he were in full-time active service . . . [.]


      5
          24 Pa. C.S. § 8102.



                                             6
(R.R. 652a (emphasis added).)             The final version of the 2006 amendment,
however, did not include the phrase “at his union rate of compensation.”
               Lastly, the Hearing Officer concluded that allowing the union stipends
paid to Claimants pursuant to the December Award to be considered
retirement-covered compensation “would essentially be allowing a collective
bargaining agreement or arbitration award . . . to dictate the pension rights of State
employees, in manifest disregard of [S]ection 5955 of . . . SERC.”6 (R.R. 657a.)
The Hearing Officer, therefore, recommended that the Board deny Claimants’
request to treat the union stipends paid to Claimants while on union officer leave as
retirement-covered compensation and affirm the decision of SERS.
               Claimants filed exceptions to the Hearing Officer’s Opinion and
Recommendation. The Board adopted the Hearing Officer’s Findings of Fact, but
rejected her Conclusions of Law, analysis, and recommendation, finding that the
Hearing Officer “improperly applied” Kirsch to the present case and that the
differences between the definition of compensation found in SERC and PSERC
“prevent us from simply relying upon and adopting the Hearing Officer’s
application of Kirsch to resolve the Claimants’ appeals.” (R.R. 744a.) The Board



      6
          71 Pa. C.S. § 5955. Section 5955 of SERC provides, in pertinent part:
      Regardless of any other provision of law, pension rights of State employees shall
      be determined solely by this part or any amendment thereto, and no collective
      bargaining agreement nor any arbitration award between the Commonwealth and
      its employees or their collective bargaining representatives shall be construed to
      change any of the provisions herein, to require the board to administer pension or
      retirement benefits not set forth in this part, or otherwise require action by any
      other government body pertaining to pension or retirement benefits or rights of
      State employees.



                                                7
examined the definition of compensation found in Section 5102 of SERC7 and the
way in which union stipends were set, and it compared them to the definition of
compensation in Section 8102 of PSERC8 and how the teachers’ union stipends
were set in Kirsch. The Board concluded that the definition of compensation was
broader in SERC than in PSERC, and the definition was broad enough to
encompass the union officer stipends received by Claimants. The Board also noted
that Claimants’ union stipends were “derived from the normal salary schedule”
found in the CBA, unlike the union stipends in Kirsch, which were negotiated
annually on an ad hoc basis. (R.R. 748a.) Thus, the Board concluded that because
the “remuneration does not fall into any of the categories of non-compensation


       7
           “Compensation” is defined in SERC, in pertinent part, as
       [p]ickup contributions plus remuneration actually received as a State employee
       excluding refunds for expenses, contingency and accountable expense
       allowances; excluding any severance payments or payments for unused vacation
       or sick leave; and excluding payments for military leave . . . .
71 Pa. C.S. § 5201.
       8
           “Compensation” is defined in PSERC, in pertinent part, as
       [p]ickup contributions plus any remuneration received as a school employee
       excluding reimbursements for expenses incidental to employment and excluding
       any bonus, severance payments, any other remuneration or other emolument
       received by a school employee during his school service which is not based on the
       standard salary schedule under which he is rendering service, payments for
       unused sick leave or vacation leave, bonuses or other compensation for attending
       school seminars and conventions, payments under health and welfare plans based
       on hours of employment or any other payment or emolument which may be
       provided for in a collective bargaining agreement which may be determined by
       the Public School Employees’ Retirement Board to be for the purpose of
       enhancing compensation as a factor in the determination of final average salary,
       and excluding payments for military leave . . . .
24 Pa. C.S. § 8102.



                                                 8
payments found in Section 5102’s definition, it must therefore be ‘compensation’
for purposes of [SERC] and thus includible as part of . . . Claimants’
retirement-covered compensation.” (R.R. 748a.) The Board, therefore, granted
“Claimants’      request      that    SERS      accept     and     include     as    Claimants’
retirement-covered compensation the additional monies paid to Claimants as union
officer stipends pursuant to . . . the December 24, 2008 Interest Arbitration Award”
and overruled SERS’ determination. (R.R. 753a.)
               On appeal9 to this Court, Petitioners argue that the Board erred as a
matter of law in concluding that union officer stipends are retirement-covered
compensation because (1) the Board’s interpretation is contrary to Kirsch and
(2) the December Award creates, alters, or modifies retirement benefits in violation
of Section 5955 of SERC.              In response, the Board argues that it correctly
concluded union officer stipends were retirement-covered compensation because
(1) the Kirsch holding does not control in this case because the definition of
compensation in PSERC is more restrictive than the definition of compensation in
SERC and (2) the December Award did not alter the benefits formula or eligibility
criteria established by SERC, and, therefore, did not usurp the Board’s authority in
violation of Section 5955. Likewise, Claimants argue that the Board correctly
determined Kirsch was not controlling and that the more expansive definition of
compensation contained in SERC mandates a different outcome from Kirsch.


       9
          Our scope of review on appeal is limited to determining whether the Board committed
an error of law, whether constitutional rights were violated, or whether necessary factual findings
are supported by substantial evidence. Beardsley v. State Emps.’ Ret. Bd., 691 A.2d 1016, 1019
(Pa. Cmwlth. 1997). As the state agency charged with the execution and application of SERC,
the Board’s interpretation may not be overturned unless it is clearly erroneous. Id.



                                                9
                The central issue of this case is the proper interpretation of two
relevant and related provisions of SERC—the definition of compensation in
Section 5102 of SERC and the creditable leave provision in Section 5302(b)(2) of
SERC. As SERS members, Claimants’ retirement benefits are calculated using a
formula that takes into account both the amount of credited service and the amount
of compensation paid during such credited service. Compensation is defined, in
pertinent part, as “[p]ickup contributions plus remuneration actually received as a
State employee excluding refunds for expenses, contingency and accountable
expense allowances; excluding any severance payments or payments for unused
vacation or sick leave; and excluding payments for military leave.” Section 5102
of SERC. Pursuant to Section 5302(b)(2), PSP officers, such as Claimants, who
take full-time union officer leave are entitled to retirement credit for such leave
“[p]rovided . . . that the employer shall fully compensate the member, including,
but not limited to, salary, wages, pension and retirement contributions and benefits,
other benefits and seniority, as if he were in full-time active service.”
                Although it is questionable whether union officer leave would be
considered State service without Section 5302(b)(2) of SERC, that section
explicitly provides that such time shall be credited to a State employee10 “as if he
were in full-time active service.”            Thus under Section 5302(b)(2), the salary

      10
           “State employee” is defined, in pertinent part, as
      [a]ny person holding a State office or position under the Commonwealth,
      employed by the State Government of the Commonwealth, in any capacity
      whatsoever, except an independent contractor or any person compensated on a fee
      basis or any person paid directly by an entity other than a State Employees’
      Retirement System employer . . . .
Section 5102 of SERC.



                                                 10
received by those on full-time union leave is considered the salary received by a
State employee.     Under Section 5201 of SERC, the “remuneration actually
received as a State employee” is considered retirement-covered compensation
unless it falls into one of the enumerated exclusions:       refunds for expenses,
contingency and accountable expense allowances; severance payments or
payments for unused vacation or sick leave; and payments for military leave. It is
clear that the salaries received by the Claimants while on full-time union leave do
not fall into any of exclusions listed in the definition of compensation, and
Petitioners make no such argument. Thus, the remuneration received by PSP
officers on full-time union leave is retirement-covered compensation.
             This is the same conclusion reached by the Board. As the Board
explained:
             Claimants were still State employees[] during their terms
             of union leave, albeit State employees on leave to fulfill
             their union duties. Pursuant to the relevant statutory
             rules, . . . Claimants received their compensation from
             their employer, who was then reimbursed by the PSTA
             for the amounts expended to compensate . . . Claimants.
             Because of this, the compensation Claimants received
             while on union leave was “remuneration received by a
             State employee” pursuant to [SERC].
(R.R. 748a.)    The Board analyzed the definition of compensation found in
Section 5201 of SERC and determined that it was flexible and inclusive enough to
include payments such as overtime pay, shift differentials, and other bargained-for
increases, such as the union stipend. (R.R. 747a.) Thus the Board concluded that
“[b]ecause [Claimants’] remuneration does not fall into any of the categories of
non-compensation payments found in Section 5102’s definition, it must therefore
be ‘compensation’ for the purposes of [SERC] and thus included as part of . . .
Claimants’ retirement-covered compensation.”      (R.R. 748a.)    Accordingly, we

                                        11
cannot conclude that the Board’s interpretation and application were clearly
erroneous.
                Petitioners argue that the Board’s interpretation is contrary to the
Supreme Court’s decision in Kirsch. In that case, former public school employees
who had taken union officer leave sought to have the higher salaries they had
received while on union officer leave—salaries negotiated ad hoc every year and
not based on the standard salary schedule—included in their retirement benefit
calculations.     Under PSERC, “leave for service with a collective bargaining
organization” is defined as
                [p]aid leave granted to an active member by an employer
                for purposes of working full time for or serving full time
                as an officer of a Statewide employee organization or a
                local collective bargaining representative under the act of
                July 23, 1970 (P.L. 563, No. 195), known as the Public
                Employe Relations Act: Provided, That greater than
                one-half of the members of the employee organization
                are active members of the system; that the employer shall
                fully compensate the member, including, but not limited
                to, salary, wages, pension and retirement contributions
                and benefits, other benefits and seniority, as if he were in
                full-time active service; and that the employee
                organization shall fully reimburse the employer for such
                salary, wages, pension and retirement contributions and
                benefits and other benefits and seniority.
Section 8102 of PSERC (emphasis added). The Supreme Court considered the
plain language of this provision, as well as its legislative background and purpose,
and found that the “as if he were in full-time active service” language precluded
the school employees from receiving credit for the higher salaries they were paid
while serving as union officials. Kirsch, 985 A.2d at 677. The Supreme Court
examined the definition of “compensation” in PSERC, which provides, in pertinent
part:

                                            12
             Pickup contributions plus any remuneration received as a
             school employee excluding reimbursements for expenses
             incidental to employment and excluding any bonus,
             severance payments, any other remuneration or other
             emolument received by a school employee during his
             school service which is not based on the standard salary
             schedule under which he is rendering service, payments
             for unused sick leave or vacation leave, bonuses or other
             compensation for attending school seminars and
             conventions, payments under health and welfare plans
             based on hours of employment or any other payment or
             emolument which may be provided for in a collective
             bargaining agreement which may be determined by the
             Public School Employees’ Retirement Board to be for the
             purpose of enhancing compensation as a factor in the
             determination of final average salary, and excluding
             payments for military leave . . . .
Section 8102 of PSERC (emphasis added). The Supreme Court concluded that
because the salaries received by the school employees while on union leave were
not based on the standard salary schedule, they were excluded from the definition
of “compensation” under PSERC and, therefore, were not retirement-covered
compensation. Kirsch, 985 A.2d at 678. Thus, the Court found that PSERC
“allows only the salary corresponding with the position held at the school district
during the approved leave be credited to the retiree’s retirement earnings; inclusion
of increased, union-provided compensation artificially and impermissibly enhances
or inflates retirement benefits under [PSERC].” Kirsch, 985 A.2d at 672.
             Petitioners assert, in essence, that the Supreme Court’s conclusion
was based on the “as if he were in full-time service” language in the leave for
union service provision and that because identical language is found in the SERC
union leave provision, the Board was compelled to reach the same result in this
case. The Board counters that because the definition of compensation in SERC is
different from the definition in PSERC, the Board was not obligated to exclude

                                         13
Claimant’s union stipends from their retirement-covered compensation pursuant to
Kirsch.
               We agree with the Board.             In both Kirsch and the present case,
employees on full-time union leave could only receive retirement credit “as if
[they] were in full-time active service.” The difference between Kirsch and the
instant case is that in Kirsch, the school employees, even if not on union leave,
would not have been entitled to have any portion of their salary outside of the
standard salary schedule credited as retirement-covered compensation, while
Claimants here, whether on full-time union leave or not, are entitled to have all
remuneration credited as retirement-covered compensation (except for exclusions
not applicable here). The Board’s interpretation and application, therefore, were
not contrary to law or clearly erroneous.11
               Lastly, Petitioners assert that the Board erred in concluding the union
stipends were retirement-covered compensation, because, in doing so, it allowed
the December Award to create, alter, or modify Claimants’ retirement benefits in
violation of Section 5955 of SERC. Section 5955 of SERC provides, in pertinent
part:
               Regardless of any other provision of law, pension rights
               of State employees shall be determined solely by this part
               or any amendment thereto, and no collective bargaining
               agreement nor any arbitration award between the
               Commonwealth and its employees or their collective

        11
           We note that had the Board decided to exclude the union stipends from Claimants’
benefits calculation, we may have affirmed that result as well. To a certain extent, this Court is
constrained by our scope of review. The question before this Court is not whether the Board’s
interpretation is the best interpretation or the interpretation we would have chosen, but, rather,
whether it is contrary to law or clearly erroneous. Finding it to be neither, this Court may not
overturn it.



                                               14
             bargaining representatives shall be construed to change
             any of the provisions herein, to require the board to
             administer pension or retirement benefits not set forth in
             this part, or otherwise require action by any other
             government body pertaining to pension or retirement
             benefits or rights of State employees.
The Board vehemently denies that the December Award modifies Claimant’s
benefits and argues that because the award did not alter the benefits formula or
eligibility criteria established by SERC, the December Award did not violate
Section 5955 of SERC.
             We agree with the Board. As this Court recently explained:
             Section 5955 [of SERC] should be construed to prohibit
             only collective bargaining for greater pension benefits
             than those provided in [SERC]. Pa. State Troopers Ass’n
             v. State Emps.’ Ret. Bd., 677 A.2d 1329 (Pa. Cmwlth.
             1996), appeal denied, 689 A.2d 237 (Pa. 1997). “Quite
             simply, [SERC] does not prohibit bargaining over
             pension benefits, nor does it prohibit pension benefits
             from being affected by arbitration awards. [SERC]
             prohibits only collective bargaining agreements from
             determining pension rights.” Id. at 1331–32. Stated
             differently, as long as an arbitration award does not grant
             rights that are unsupported by [SERC], then the award is
             not unlawful.
Weaver v. State Emps.’ Ret. Bd., __ A.3d __ (Pa. Cmwlth., 124 C.D. 2015, filed
Oct. 23, 2015), slip op. at 9 (emphasis added). Additionally, we note that the
legality of the December Award was upheld by the Supreme Court in PSTA II on
the basis that it did not violate SERC even though it increased salaries for troopers
on union officer leave. PSTA II, 23 A.3d at 977. Furthermore, the Board did not
allow the award to determine Claimants’ benefits but instead based that
determination on the requirements set forth in Sections 5102 and 5302(b)(2) of
SERC, as explained above. This is, therefore, simply a case where an arbitration
award has affected the pension benefits, as permitted by SERC. See Weaver,

                                         15
124 C.D. 2015, slip op. at 9. Thus the Board’s interpretation did not violate
Section 5955 of SERC.
            For the reasons discussed above, the order of the Board is hereby
affirmed.




                             P. KEVIN BROBSON, Judge




                                     16
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Office of Administration and           :
Pennsylvania State Police,             :
                         Petitioners   :
                                       :
            v.                         :   No. 925 C.D. 2015
                                       :
State Employees’ Retirement Board,     :
                        Respondent     :


                                   ORDER


            AND NOW, this 29th day of December, 2015, the order of the State
Employees’ Retirement Board is hereby AFFIRMED.




                               P. KEVIN BROBSON, Judge